
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1320
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Federal Advisory Committee Act
		  to increase the transparency and accountability of Federal advisory committees,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Advisory Committee Act
			 Amendments of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Ensuring independent advice and expertise.
					Sec. 3. Preventing efforts to circumvent the Federal Advisory
				Committee Act and public disclosure.
					Sec. 4. Increasing transparency of advisory
				committees.
					Sec. 5. Comptroller General review and reports.
					Sec. 6. Application of Federal Advisory Committee Act to Trade
				Advisory Committees.
					Sec. 7. Definitions.
					Sec. 8. Effective date.
				
			2.Ensuring
			 independent advice and expertise
			(a)Bar on political
			 litmus testsSection 9 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended—
				(1)in the section
			 heading by inserting membership; after
			 advisory
			 committees;;
				(2)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively; and
				(3)by inserting after
			 subsection (a) the following:
					
						(b)Appointments
				made without regard to political affiliation or activityAll
				appointments to advisory committees shall be made without regard to political
				affiliation or political activity, unless required by Federal
				statute.
						.
				(b)Minimizing
			 conflicts of interestSection 9 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is further amended by inserting after subsection (b) (as
			 added by subsection (a)) the following:
				
					(c)Public
				Nominations of Committee MembersPrior to appointing members to an advisory
				committee, the head of an agency shall give interested persons an opportunity
				to suggest potential committee members. The agency shall include a request for
				comments in the Federal Register notice required under subsection (a) and
				provide a mechanism for interested persons to comment through the official
				website of the agency. The agency shall consider any comments submitted under
				this subsection in selecting the members of an advisory committee.
					(d)Designation of
				Committee Members
						(1)An individual
				appointed to an advisory committee who is not a full-time or permanent
				part-time officer or employee of the Federal Government shall be designated
				as—
							(A)a special
				government employee, if the individual is providing advice based on the
				individual’s expertise or experience; or
							(B)a representative,
				if the individual is representing the views of an entity or entities outside of
				the Federal Government.
							(2)An agency may not
				designate committee members as representatives to avoid subjecting them to
				Federal ethics rules and requirements.
						(3)The designated
				agency ethics official for each agency shall review the members of each
				advisory committee that reports to the agency to determine whether each
				member’s designation is appropriate, and to redesignate members if appropriate.
				The designated agency ethics official shall certify to the head of the agency
				that such review has been made—
							(A)following the
				initial appointment of members; and
							(B)at the time a
				committee’s charter is renewed, or, in the case of a committee with an
				indefinite charter, every 2 years.
							(4)The head of each
				agency shall inform each individual appointed to an advisory committee that
				reports to the agency whether the individual is appointed as a special
				government employee or as a representative. The agency head shall provide each
				committee member with an explanation of the differences between special
				government employees and representatives and a summary of applicable ethics
				requirements. The agency head, acting through the designated agency ethics
				official, shall obtain signed and dated written confirmation from each
				committee member that the member received and reviewed the information required
				by this paragraph.
						(5)The Director of
				the Office of Government Ethics shall provide guidance to agencies on what to
				include in the summary of ethics requirements required by paragraph (4).
						(6)The head of each
				agency shall, to the extent practicable, develop and implement strategies to
				minimize the need for written determinations under
				section
				208(b)(1) of title 18, United States Code. Strategies may
				include such efforts as improving outreach efforts to potential committee
				members and seeking public input on potential committee
				members.
						.
			(c)Regulations
			 implementing FACASection 7(c) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by inserting after (c) the
			 following: The Administrator shall promulgate regulations as necessary
			 to implement this Act..
			3.Preventing
			 efforts to circumvent the Federal Advisory Committee Act and public
			 disclosure
			(a)De facto
			 membersSection 4 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended by adding at the end
			 the following:
				
					(d)Treatment of
				individual as memberAn individual who is not a full-time or
				permanent part-time officer or employee of the Federal Government shall be
				regarded as a member of a committee if the individual regularly attends and
				fully participates in committee meetings as if the individual were a member,
				even if the individual does not have the right to vote or veto the advice or
				recommendations of the advisory
				committee.
					.
			(b)SubcommitteesSection 4 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)ApplicationThe provisions of this Act or of any rule,
				order, or regulation promulgated under this Act shall apply to each advisory
				committee, including any subcommittee or subgroup thereof, except to the extent
				that any Act of Congress establishing any such advisory committee specifically
				provides otherwise. Any subcommittee or subgroup that reports to a parent
				committee established under section 9(a) is not required to comply with section
				9(f). In this subsection, the term subgroup includes any working
				group, task force, or other entity formed for the purpose of assisting the
				committee or any subcommittee of the committee in its
				work.
					.
			(c)Committees
			 created under contractSection 3(2) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) is amended in the matter following subparagraph
			 (C) by adding at the end the following: An advisory committee is
			 considered to be established by an agency, agencies, or the President if it is
			 formed, created, or organized under contract, other transactional authority,
			 cooperative agreement, grant, or otherwise at the request or direction of an
			 agency, agencies, or the President..
			(d)Advisory
			 committees containing special government employeesSection 4 of
			 the Federal Advisory Committee Act (5 U.S.C. App.) is further amended by adding
			 at the end the following new subsection:
				
					(e)Special
				government employeesCommittee members appointed as special
				government employees shall not be considered full-time or permanent part-time
				officers or employees of the Federal Government for purposes of determining the
				applicability of this Act under section
				3(2).
					.
			4.Increasing
			 transparency of advisory committees
			(a)Information
			 requirementSection 11 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended—
				(1)by striking the
			 section designation and heading and inserting the following:
					
						11.Disclosure of
				information
						;
				(2)by redesignating
			 subsection (a) as subsection (d) and in that subsection—
					(A)by inserting the
			 following subsection heading: Availability of Paper Copies of
			 Transcripts.—; and
					(B)by inserting after
			 duplication, the following: paper ;
					(3)by striking
			 (b) and inserting (e)
			 Agency proceeding
			 defined.—; and
				(4)by inserting
			 before subsection (d), as redesignated by paragraph (2), the following new
			 subsections:
					
						(a)In
				generalWith respect to each
				advisory committee, the head of the agency to which the advisory committee
				reports shall make publicly available in accordance with subsection (b) the
				following information:
							(1)The charter of the
				advisory committee.
							(2)A description of
				the process used to establish and appoint the members of the advisory
				committee, including the following:
								(A)The process for
				identifying prospective members.
								(B)The process of
				selecting members for balance of viewpoints or expertise.
								(C)The reason each member was appointed to the
				committee.
								(D)A justification of
				the need for representative members, if any.
								(3)A list of all current members, including,
				for each member, the following:
								(A)The name of any
				person or entity that nominated the member.
								(B)Whether the member
				is designated as a special government employee or a representative.
								(C)In the case of a
				representative, the individuals or entity whose viewpoint the member
				represents.
								(4)A list of all members designated as special
				government employees for whom written certifications were made under
				section
				208(b) of title 18, United States Code, a copy of each such
				certification, a summary description of the conflict necessitating the
				certification, and the reason for granting the certification.
							(5)Any recusal agreement made by a member or
				any recusal known to the agency that occurs during the course of a meeting or
				other work of the committee.
							(6)A summary of the process used by the
				advisory committee for making decisions.
							(7)Transcripts or
				audio or video recordings of all meetings of the committee.
							(8)Any written
				determination by the President or the head of the agency to which the advisory
				committee reports, pursuant to section 10(d), to close a meeting or any portion
				of a meeting and the reasons for such determination.
							(9)Notices of future
				meetings of the committee.
							(10)Any additional information considered
				relevant by the head of the agency to which the advisory committee
				reports.
							(b) Manner of
				disclosure
							(1)Except as provided in paragraph (2), the
				head of an agency shall make the information required to be disclosed under
				this section available electronically on the official public internet site of
				the agency at least 15 calendar days before each meeting of an advisory
				committee. If the head of the agency determines that such timing is not
				practicable for any required information, he shall make the information
				available as soon as practicable but no later than 48 hours before the next
				meeting of the committee. An agency may withhold from disclosure any
				information that would be exempt from disclosure under
				section
				552 of title 5, United States Code.
							(2)The head of an agency shall make available
				electronically, on the official public internet site of the agency, a
				transcript or audio or video recording of each advisory committee meeting as
				required by subsection (a)(6) not later than 30 calendar days after the
				meeting.
							(c)Provision of
				information by Administrator of General ServicesThe
				Administrator of General Services shall provide, on the official public
				internet site of the General Services Administration, electronic access to the
				information made available by each agency under this
				section.
						.
				(b)Charter
			 filingSection 9(f) of the
			 Federal Advisory Committee Act (5 U.S.C. App.), as redesignated by section 2,
			 is amended—
				(1)by striking
			 with (1) the Administrator, and all that follows through
			 , or and inserting (1) with the Administrator
			 and;
				(2)by striking
			 and at the end of subparagraph (I);
				(3)by striking the
			 period and inserting a semicolon at the end of subparagraph (J); and
				(4)by adding at the end the following new
			 subparagraphs:
					
						(K)the authority under which the committee is
				established;
						(L)the estimated number of members and a
				description of the expertise needed to carry out the objectives of the
				committee;
						(M)a description of whether the committee
				will be composed of special government employees, representatives, or members
				from both categories; and
						(N)whether the committee has the
				authority to create subcommittees and if so, the agency official authorized to
				exercise such
				authority.
						.
				5.Comptroller
			 General review and reports
			(a)ReviewThe Comptroller General of the United
			 States shall review compliance by agencies with the Federal Advisory Committee
			 Act, as amended by this Act, including whether agencies are appropriately
			 appointing advisory committee members as either special government employees or
			 representatives.
			(b)ReportThe Comptroller General shall submit to the
			 committees described in subsection (c) two reports on the results of the
			 review, as follows:
				(1)The first report
			 shall be submitted not later than one year after the date of promulgation of
			 regulations under section 2.
				(2)The second report
			 shall be submitted not later than five years after such date of promulgation of
			 regulations.
				(c)CommitteesThe
			 committees described in this subsection are the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
			6.Application of
			 Federal Advisory Committee Act to Trade Advisory CommitteesSection 135(f)(2)(A) of the Trade Act of
			 1974 (19 U.S.C.
			 2155) is amended by striking subsection (a) and (b) of
			 sections 10 and 11 of the Federal Advisory Committee Act and inserting
			 subsections (a) and (b) of section 10 and subsections (a)(7), (a)(8),
			 (a)(9), (d), and (e) of section 11 of the Federal Advisory Committee
			 Act.
		7.DefinitionsSection 3 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by adding at the end the following new
			 paragraph:
			
				(5)The term
				special Government employee has the same meaning as in
				section
				202(a) of title 18, United States
				Code.
				.
		8.Effective
			 dateThis Act shall take
			 effect 30 days after the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives July 26, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
